                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DEANTHONY KIRK,                                )
         Petitioner,                           )
                                               )
               vs.                             )        Civil Action No. 18-1320
                                               )
ROBERT GILMORE,                                )
          Respondent.                          )

                                          ORDER

               AND NOW, this      \'tJfay ofNovember, 2018, after the petitioner, DeAnthony
Kirk, filed a petition for a writ of habeas corpus, and after a Report and Recommendation was

filed by the United States Magistrate Judge granting the parties a period of time after being

served with a copy to file written objections thereto, and upon consideration of the objections

filed by the petitioner, and upon independent review of the petition and the record and upon

consideration of the Magistrate Judge's Report and Recommendation (ECF No. 2), which is

adopted as the opinion of this Court,

               IT IS ORDERED that the petition for a writ of habeas corpus filed by petitioner

(ECF No. 1) is dismissed as a successive petition and, because reasonable jurists could not

conclude that a basis for appeal exists, a certificate of appealability is denied.

               IT IS FURTHER ORDERED that pursuant to Rule 4(a)(l) of the Federal Rules of

Appellate Procedure if the petitioner desires to appeal from this Order he must do so within thirty

(30) days by filing a notice of appeal as provi     in Rule 3, Fed. R. App. P.




                                               Mark R. Hornak
                                               United States District Judge
cc:   DeAnthony Kirk
      KG-1155
      SCI Greene
      175 Progress Drive
      Waynesburg, PA 15370
